UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF ()HIO
WESTERN DIVISION

Equal Employment Opportunity Commission,

Plaintiff
v. Case No.: 1:18-cv-00063-TSB
Judge Black
lV|PW industrial Services, |nc.,
CONSENT DECREE

Defendant

~._p-_r~_.'-_--._.-._»~_.¢\_»`...¢-._r~._r

CONSENT DECREE

The United States Equa| Emp|oyment Opportunity Commission (the ”EEOC" or
"Commission”) commenced this action against MPW industrial Services, |nc. (”|VlPW”) pursuant
to Title V|| of the Civil Rights Act of 1964 and Title 1 of the Civil Rights Act of 1991 ("Title V||”).
The EEOC's complaint alleged MPW engaged in unlawful employment practices on the basis of
race and sought to provide appropriate relief to Ty|er White and Derick Zeigler. MPW denies
these allegations

The Commission and MPW stipulate to the Court's jurisdiction over the parties.
Further, the Commission and IVIPW desire to resolve Civi| Action No. 1:18-cv-00063-TSB without
the burden and expense of further litigation. As a resu|t, and based on the pleadings and the
record as a whole, the Court finds that: [i] the Court has jurisdiction over the parties and the
subject matter of this action; and [ii] the purpose and provisions of Title V|| will be promoted
and effectuated by the entry of this Decree, and (iii) this Consent Decree resolves all issues and

claims in controversy in this lawsuit between the EEOC and MPW as provided in paragraphs 1

through 14 below.
|T |S THEREFORE ADJUDGED, ORDERED AND DECREED as follows:

1. This Decree resolves all issues and claims of racial harassment or racial
discrimination in terms and conditions of employment alleged or that could have been alleged in
the Comp|aint filed by the EEOC in this Title Vll action, which emanated from the Charges of
Discrimination filed by l\/lr. White and IVir. Zeigler, EEOC Charge Numbers 473-2016-01203 and
473-2016-01202, respectively The EEOC expressly reserves its right, however, to process and

litigate any other charges which may currently be pending or in the future may be filed against

MPW.

2. lVlPW shall not engage in unlawful employment practices to include racial
harassment

3. lVlPW shall not discriminate or retaliate against any person because of opposition

to any practice made unlawful under Title Vll of the Civi| Rights Act of 1964 and Title 1 of the Civil
Rights Act of 1991, or because of the filing of a charge, the giving of testimony, assistance, or
participation in any manner in an investigation, proceeding or hearing under Title Vll of the Civil
Rights Act of 1964 and Title 1 of the Civil Rights Act of 1991.

4. lVlPW shall pay the total sum of One l-iundred and Seventy Thousand Dollars

($170,000.00) to Ty|er White and Derick Zeigler and in the following amounts:

Ty|er White §85,000.00
Derick Zeigler §85,000.00

Addresses for lVlr. White and l\/lr. Zeig|er will be delivered to |VlPW by the EEOC. The check for

Ty|er White shall be made out to Ty|er White and Dean A. Pisacano, Esq. N|PW shall affect
payment by issuing checks by certified mail in the amounts specified and to the addresses
identified within ten business days of the Court's execution of this Consent Decree and the
EEOC mailing to lVlPW Release Agreements executed by Ty|er White and Derick Zeigler. iVlPW
will not withhold any amounts from the payment as the entire amount is designated as non-
wage, compensatory or punitive damages. |VlPW shall distribute an appropriate Forrn 1099 to
Nlr. White, |\/lr. Zeigler and lVlr. Pisacano. |Vlr. White and Mr. Zeigler shall be responsible for
their share of tax consequences as a result of receiving these payments.

5. lVlPW shall provide a copy of the checks and proof of its delivery (signed certified
mail receipt) to the EEOC indianapolis District Consent Decree l\/lonitoring Team ("EEOC |NDO
ivlonitoring”) via electronic mail to Monitoring-eeoc-|NDO@eeoc.gov within thirty calendar days
of mailing.

6. The term of this Decree shall be for thirty-six (36) months from and after the date
of its entry by the Court. During that time, the Court shall retain jurisdiction over this matter and
the parties for purposes of enforcing compliance with the Decree, including issuing such orders
as may be required to effectuate the purpose of the Decree.

7. Within one hundred twenty days of the entry of this Decree, NlPW shall implement
and disseminate to its existing employees, and begin disseminating to new hires of l\/lPW, a
revised anti-harassment policy. Within ten days of the implementation and dissemination of the
new policy, Defendant will provide a copy of the policy and certification to EEOC |NDO lVlonitoring
(as identified in Paragraph 5) that the same has occurred. The Policy shail include the

requirements of the federal equal employment laws prohibiting race discrimination, the

procedure for reporting discrimination, and the prohibition against retaliation for reporting or
opposing discrimination.The policy shall further include at minimum: (i) a statement encouraging
employees to report incidents of harassment through convenient, confidential, and reliable
mechanisms; (ii) broad dissemination of a 24-hour toll-free telephone number for reporting
incidents of harassment; (iii) a statement that reports of harassment can be made to the
company's (800) number or to the legal department, with contact information provided; liv) a
requirement that once a harassment report has been made, an investigation of the possible
harassment will be conducted; and (v) a requirement that any individual who engages in
prohibited harassment, fails to cooperate in a harassment investigation, or retaliates against a
person who reports or complains about harassment or participates in a harassment investigation
be appropriately disciplined.

8. Within ten days from the date of entry of this Decree, and for the duration of the
term of this Decree, Defendant shall post in a place Where notices to all NlPW employees
customarily are posted, to include MPW's electronic intranet, the Notice attached hereto as
Exhibit A. Should said Notice be marred or defaced, a legible copy shall be substituted.

9. MPW shall submit periodic reports to the Commission detailing its compliance
with this Decree. lVlPW shall submit five (5} semi-annual reports during the term of this Decree.
The first report shall be due six (6) months after the entry of this Decree, and the subsequent
reports shall be submitted no later than the final day of the sixth month after the preceding
report, except that the final report shall be due no later than five (5) months prior to the
expiration of the Decree.

a. Each semi-annual report shall include the following information for the

period preceding the report: {i] the name, home address and horne telephone number
of any lVlPW employee who filed a complaint or grievance alleging race discrimination
pursuant to l\/lPW's policy as outlined in paragraph 7(iii) above; [ii] the nature of the
complaint and the corrective action taken, if any; [iii] racial harassment investigations
undertaken, the results of the investigations, and any corrective actions taken; and [iv]
(first semi annual report only} a certification by lVlPW that the Notice (attached as
Exhibit A) was posted as described in Paragraph 8 above.

b. Al| reports shall be directed to the EEOC |NDO lVlonitoring via electronic

mail to l\f|onitoring-eeoc-lNDO@eeoc.gov.

10. Within one hundred and eighty (180) calendar days ofthe date of the entry of this
Decree, lVlPW shall provide anti-harassment training programs to all employees, including
management and supervisory, who were assigned to the DP&L Aberdeen, Ohio location from
Nlay 1, 2016 through September 30, 2016. The anti-harassment training shall further be provided
to all new MPW hires within 180 calendar days of their hire date with lVlPW. Within sixty days
after the entry of this Decree, |VlPW shall provide the Commission with a roster of current IVlPW
employees who were assigned to the DP&L Aberdeen, Ohio facility during the period of lVlay 1,
2016 through September 30, 2016. These training programs shall provide an explanation of the
rights and responsibilities of employees under the Policy. These training programs shall further
include an explanation of the prohibition against retaliation for any employees reporting
discrimination

Within two hundred (200) calendar days after the entry of this Decree, lVlPW

shall certify to the Comrnission that the required training has taken place and shall provide the

Commission with a roster of all employees who received the training. All reports shall be sent
to the attention of EEOC |NDO Nionitoring via electronic mail to |\/lonitoring-eeoc-
|NDO@eeoc.gov.

11. lf at any time during the term of this Consent Decree, the Commission believes
that a violation of this Decree has occurred, it will, prior to exercising any remedy provided by
law, provide written notice to NlPW and its attorney specifically identifying the alleged
violation(s). MPW will have twenty calendar days or any additional period which may be agreed
to by the parties in which to investigate and respond to the allegation. Thereafter, the parties
will have a period of twenty calendar days, or any such additional period as may be agreed upon
by them, in which to negotiate and confer regarding such allegation before the Commission
exercises any remedy provided by law. |f the parties are unable to reach a mutual resolution, the
Commission may petition the Court for enforcement of the Consent Decree. The Court may
impose fees and costs upon |VlPW as it finds appropriate

12. This Consent Decree shall bind any subsequent successor, purchaser, assign or
transferee of lVlPW. MPW will provide prior written notice to any potential purchaser of its
business, or purchaser of all or substantially all of its assets, and to any other potential successor,
of the existence and contents of this Consent Decree. lVlPW shall provide notice to the EEOC of a
potential sale the company, but the EEOC shall have no ability to object to or input into the sale
or potential sale.

13. The Commission and MPW shall each bear its own costs and attorney fees except
as provided in Paragraph 11.

14. RETENT|ON OF lURlSDlCTlON B¥ COURT: The Court will retain jurisdiction ofthis

cause throughout the duration of this Decree for purposes of monitoring compliance With this

Decree and entry of such further orders as may be necessary or appropriate

so oR:JOEII:;:|¥\% M‘l?)“ 6 O@LL

Date Judge, Unite@es District Court

COPIES TO:

Kenneth W. Brown
Senior Trial Attorney
EQUAL ElV|PLOY|\/iENT OPPORTUN|T\/
COMM|SS|ON
Louisville Area Office, Suite 268
Dr. l\/lartin Luther King Jr. Place
Louisville, Kentucl<y 40202-2285
Tel. (502) 582-5440
Fax (502} 582-5437
And

l\/leghan Hill

SQU|RE PA`l'l'ON BOGGS, LLP
2000 Huntington Center

41 High Street

Coiumbus, OH 43215

Kristine Woliver

SQU|RE PATI'ON BOGGS, LLP
2000 Huntington Center

41 High Street

Columbus, OH 43215

EXH|B|T A

ElVlPLOYEE
NOT|CE

Posted Pursuant to a Consent Decree with the
U.S. EQUAL EN|PLOYMENT OPPORTUN|TY COM|V||SS|ON
Cincinnati Area Office

NOT|CE OF NON-DiSCR|N||NAT|ON POL|CY

This Notice is being distributed and posted pursuant to a Court Order iViPW industrial Services, |nc.
(”iVi PW”) and the United States Equai Emp|oyment Opportunity Com mission {EEOC).

Federai law requires that there be no discrimination nor harassment against any employee or applicant
for employment because of the employee's race, color, religion sex, national origin age (over40),
disability, or genetic information.

Federai law also prohibits employers from discriminating against employees or applicants in all aspects
of em ployment, including, but not limited to, hiring, promotion, discharge, pay, job training and fringe
benefits. Federai law further requires an employer to provide a workplace free of harassment.

MPW supports and will comply with such Federai law in all respects and will not take any actions against
employees because they have filed a charge of discrimination with the EEOC, reported an alleged
violation under the law to the EEOC, or have given testimony, assisted or participated in any
investigation proceeding or hearing conducted by the U. S. Equai Employment Opportunity
Commission.

Any candidates for employment or employees of MPW who believes they are a victim of illegal
employment discrimination should communicate their concerns as provided by |V|PW policy. Any
candidate for employment or employee who believes they are a victim of illegal employment
discrimination may contact the U. S. Equai Employment Opportunity Commission for the purpose of
filing a charge of employment discrimination

Questions concerning this notice may be addressed to:
Equai Employment Opportunity Commission
john W. Peck Federai Bui|ding
550 Main Street, Suite 10019
Cincinnati, OH 45202
Teiephone: (513) 684-3967
EEOC 800 # 1-800-669-4000
TTY (513) 246-0218

